ORIGINAL                                          09/14/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 07-0011


                                        PR 07-0011                          FILLO
                                                                             SEP 14 2022
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana
 IN THE MATTER OF CALLING A RETIRED
                                                                     ORDER
 DISTRICT JUDGE TO ACTIVE SERVICE




      The Honorable Heather Peny, Judge of the District Court for the Tenth Judicial
District of the State of Montana, has requested the assistance of retired District Judge
Wrn. Nels Swandal to assume jurisdiction of Fergus County Cause No. DP-2021-33,
In the Matter of the Estate of Richard E. Jergesen.
       Judge Swandal has retired under the provisions of the Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103(a) and (b), MCA, has
advised that he is agreeable to assisting the Tenth Judicial District Court with the
above-listed matter.
       IT IS HEREBY ORDERED:
       1. The Honorable Wm. Nels Swandal, retired District Judge, is hereby called to
active service in the District Court of the Tenth Judicial District of the State of Montana,
to assume judicial authority of Fergus County Cause No. DP-2021-33, In the Matter of the
Estate of Richard E. Jergesen, and is hereby authorized to proceed with any and all
necessary hearings, opinions, and orders, including final resolution of said matter.
       2. For all active service, Judge Swandal shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the Tenth Judicial
District, Fergus County, with the request that this Order be sent to all counsel of record in
the above-listed matter.
      4. A copy of this Order shall also be furnished to the Honorable Heather Perry, the
Honorable Wm. Nels Swandal, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this I        _ day of September, 2022.



                                                             Chief Justice




                                            2